IN THE COURT OF APPEALS
                             OF
                          MARYLAND

                       Misc. Docket AG No. 44

                        September Term, 2017

              _____________________________________

              IN THE MATTER OF THE PETITION FOR
               REINSTATEMENT OF WALTER LLOYD
                BLAIR TO THE BAR OF MARYLAND

              _____________________________________

                 Greene
                 Adkins
                 Watts
                 Getty
                 Harrell, Jr. Glenn T.
                     (Senior Judge, Specially Assigned)
                 Battaglia, Lynne A.
                     (Senior Judge, Specially Assigned)
                 Raker, Irma S.
                     (Senior Judge, Specially Assigned),

                               JJ.
              _____________________________________

                             ORDER
              _____________________________________

                         Filed: July 13, 2018




2018-07-13
11:36-04:00
IN THE MATTER OF THE PETITION               *       IN THE COURT OF APPEALS
FOR REINSTATEMENT OF                        *       OF MARYLAND
WALTER LLOYD BLAIR                          *
TO THE BAR OF MARYLAND                      *       Misc. Docket AG, No. 44
                                            *
                                            *       September Term, 2017
                                            *

                                        ORDER
      Upon the consideration of the Petition for Reinstatement to the Bar of Maryland filed on

December 1, 2017 by Walter Lloyd Blair, and Bar Counsel’s response thereto filed on January

30, 2018; and

      WHEREAS, Petitioner was suspended from the practice of law in this State by this

Court’s Order o f J u l y 2 1 , 2 0 1 0 i n t h e c a s e of Attorney Grievance Commission v.

Walter Lloyd Blair, Misc. Docket AG No. 83, September Term, 2009; and

      WHEREAS, this Court’s July 21, 2010 Order was a temporary suspension order

entered pursuant to former Maryland Rule 16-771(c), then in effect for disciplinary or remedial

actions initiated upon an attorney’s conviction of a serious crime; and

      WHEREAS, oral arguments having been held in these matters; and

      WHEREAS, the Petitioner having been disbarred this date in an opinion issued by this

Court in the underlying disciplinary or remedial action docketed as Misc. Docket AG No. 83,

September Term, 2009,

      NOW, THEREFORE, it is this 13th day of July, 2018,

      ORDERED, by the Court of Appeals o f Maryland, that the Petition for Reinstatement

be, and it is hereby, DENIED.



                                                    /s/ Clayton Greene Jr.
                                                    Senior Judge